Cases in which new trials have been granted by this court for inadequacy of damages have been those where there was no question as to the extent of the injury. Gartner v. Saxon, 19 R.I. 461;McNeil v. Lyons, 20 R.I. 672. Where there has been a conflict of testimony as to the extent of the injury a new trial has been denied, because the court could not say that the verdict did not represent the *Page 30 
honest judgment of the jury upon the conflicting testimony,McGowan v. Interstate Co., 20 R.I. 264.
In this case there was conflicting testimony as to the extent of the injury, and the jury may have believed the testimony for the defence; and, if so, we cannot say that the verdict was clearly wrong.
Petition for new trial denied.